Citation Nr: 9913339	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-48 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
June 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1994 determination of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for bilateral hearing loss 
has been obtained.

2.  The probative evidence of record shows that bilateral 
hearing loss is related to inservice noise exposure.  

3.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is the result of an injury or 
disease incurred during active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The only service medical record contained in the file is an 
undated report of medical history showing that the veteran 
gave an affirmative response to ear, nose or throat trouble.  

The record contains a VA Form 21-3101, which shows that the 
National Personnel Records Center (NPRC) informed VA in 
August 1994 that no medical records of the veteran were on 
file at the NPRC.  They further informed VA of "[f]ire 
related service."  Annotation by the NPRC in November 1994 
shows that alternate sources were searched, but no records 
were found.  

VA audiological evaluation in December 1994 revealed 
bilateral high frequency sensorineural hearing loss.  The 
report shows that the veteran complained of constant 
bilateral tinnitus.  

The veteran reported at a March 1996 personal hearing before 
a hearing officer at the RO that noise exposure during 
service caused his hearing loss and tinnitus.  He reported 
that his hearing was not examined during service.  The 
veteran also described the events when he first noticed that 
he had punctured his ear drum.  The veteran reported that he 
first noticed tinnitus following basic training during 
service.  He described noise exposure from rifles and rocket 
launchers during basic training.  The veteran reported that 
hearing loss was found on examination by a school nurse in 
1964.  

A December 1997 VA audiological examination revealed an 
average pure tone threshold of 60 decibels in the right ear 
and 59 decibels in the left ear.  


The veteran reported constant tinnitus manifested by a 
ringing noise at a moderate level.  A VA ears, nose, and 
throat specialist noted in February 1998 that it would be 
helpful to see the patient's audiological findings on release 
from active service in 1957, and opined that hearing loss was 
probably service related, but may be due to other factors 
such as age and noise exposure following service.  The 
diagnosis was bilateral sensorineural hearing loss.

The veteran reported at a November 1998 personal hearing 
before a hearing officer that his hearing loss and tinnitus 
resulted from noise exposure during service where he served 
in an infantry battle group.  He reported that he did not 
have proper hearing protection while firing rocket launchers.  
He contended that weapons firing and perforation of his 
eardrum contributed to his hearing loss, rather than age and 
other nonservice related factors.  The veteran submitted 
several documents at his personal hearing.  

An excerpt from the Army Digest shows that soldiers who are 
on active duty for only a few years also face a greater risk 
of partial hearing loss than civilians.  Losing Your Hearing, 
Army Digest 39-42 (Feb. 1970).  The excerpt also indicates 
that impulse noise, such as rifle and artillery fire, require 
hearing protection for levels approaching 140 decibels and an 
accompanying chart shows that all army weapons fire at noise 
levels above 140 decibels.  

The veteran submitted an excerpt drafted following a 
conference which explored the relationship between noise 
exposure and hearing loss.  The excerpt indicates that very 
loud sounds of short duration, such as explosions and 
gunfire, can produce immediate, severe, and permanent loss of 
hearing.  Noise and Hearing Loss, 8 NIH Consens Statement 1-
24 (Jan. 1990).  The excerpt notes that damaging sounds are 
those that are sufficiently strong, sufficiently long 
lasting, and involve appropriate frequencies so that 
permanent hearing loss will ensue.  

An excerpt from The Merck Manual 2340 (16th ed. 1992) shows 
that nearly everyone will lose some hearing if exposed to 
sufficiently intense noise for an adequate time and shows 
that any noise greater than 85 decibels is damaging.  The 
excerpt further shows that usually a high frequency tinnitus 
accompanies the hearing loss.  

The record contains an excerpt from an unknown source where a 
Dr. D. Ohlin describes the hearing conservation program in 
the army and the risk of hearing loss in connection with loud 
equipment and extended service in the military.  Another 
excerpt from an undisclosed source discusses causes and 
treatment of tinnitus. 

An August 1998 letter from the Department of the Army shows 
that the first official reference to the use of hearing 
protection was in a May 1956 technical bulletin.  The letter 
further references a technical bulletin published in 
January 1956 showing that noise levels in excess of 140 
decibels result upon firing any of the common small arms, and 
that wearing of ear protection is mandatory to prevent damage 
to the ear.  The letter shows that the noise level for a 30-
06 rifle is from 158.5 to 163.2 decibels, depending on barrel 
length, and the noise level from a 3.5 inch rocket is 
171 decibels.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Service connection for bilateral hearing loss
Analysis

Initially, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a).  The second prong of Caluza 
is met, because the veteran is competent to report inservice 
noise exposure and this determinative issue is not medical in 
nature.  See Falzone v. Brown, 8 Vet. App. 403, 405 (1995).  



The February 1998 report by the VA examiner establishes a 
current disability of hearing loss and provides a nexus 
between the current hearing loss and the inservice noise 
exposure.  In this regard, the examiner states that the noise 
exposure is "probably related to service."  The examiner's 
report is probative of the first and third prongs of the 
requirements for a well grounded claim articulated in Caluza.  
7 Vet. App. at 506.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  There is no indication from 
the record that additional evidence is outstanding or that 
evidence has not been obtained.  Moreover, the record 
contains VA examination reports with respect to hearing loss.  
Accordingly, no further development is indicated with respect 
to VA's duty to assist in developing facts pertinent to the 
veteran's claim.  Id.

The Board notes that there is information on file from the 
NPRC that the veteran's service medical records may have been 
destroyed by fire in 1973.  In cases where a veteran's 
service medical records are presumably destroyed, VA has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In the case at hand, the Board finds that service connection 
for bilateral hearing loss is warranted.  The probative 
medical evidence shows that the veteran currently has a 
hearing loss disability as defined by the regulations in 
38 C.F.R. § 3.385.  The December 1997 audiological evaluation 
shows that the veteran has auditory thresholds greater than 
40 decibels in the frequencies of 2000, 3000, and 4000 Hertz 
of both ears.  




The evidence showing that the veteran had noise exposure 
during active service consists of his own lay testimony that 
he fired rifles, and was exposed to explosions and 3.5 inch 
rocket blasts during basic training.  At his November 1998 
personal hearing he reported that he worked in the dispensary 
of a hospital after basic training and was not in the field 
very much.  The veteran has submitted medical treatise 
evidence standing for the proposition that acoustic trauma 
can cause hearing loss.  The Merck Manual 2340 (16th ed. 
1992) shows two factors are important in causing hearing 
loss, namely, the intensity of the sound and the duration of 
the noise exposure.  Here, the duration of the veteran's 
noise exposure appears to be limited to the period of basic 
training.  

The Merck Manual shows that any noise greater than 85 
decibels is damaging.  Id.  The veteran has submitted 
evidence that the weapons he used during his training emit 
noise levels greater than 140 decibels and that soldiers who 
are on active duty for a few years face a greater risk of 
partial hearing loss as compared to civilians.  The Board 
finds that the medical treatise evidence and articles are too 
general about the possibility that the veteran's inservice 
noise exposure caused his bilateral hearing loss.  Sacks v. 
West, 11 Vet. App. 314 (1998); but see Wallin v. West, 
11 Vet. App. 509, 514 (1998) (finding that the medical 
treatise evidence discussing generic relationships were of 
sufficient certainty to establish plausible causality). 

The Board finds that the articles and medical treatise 
evidence in combination with the VA examiner's February 1998 
opinion are sufficient to establish a causal relationship 
between the veteran's inservice noise exposure and current 
hearing loss.  As stated above, the examiner stated that 
"hearing loss probably service related, but may be due to 
other factors (age, noise exposure after service)."  The 
examiner noted that it would be helpful to see the 
audiological results upon release from service.  In this 
regard, the Board notes that statements from doctors which 
use cautious language do not always express inconclusiveness.  
Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

The Board does note that the factors referred to by the 
physician in his opinion appear to be pertinent to the 
instant case and weigh against the claim.  Age and noise 
exposure following service appear to be considerations in 
light of the veteran's December 1997 questionnaire, which 
shows that the veteran had noise exposure to motors and to 
guns following service.  The veteran indicated that hearing 
protection was used in these instances.  

Age is also a consideration under the facts of the current 
case because the first medical evidence of a hearing loss 
disability is the December 1994 VA examination report over 
30 years following separation from service.  However, the 
veteran reported that hearing loss was found by a nurse in 
1964.  The Board notes that the connection between what a 
medical professional said and the layman's account of what 
was purportedly said, filtered through a layperson's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77(1995).

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the claimant is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that the evidentiary record supports a grant of 
entitlement to service connection for bilateral hearing loss.

Service connection for Tinnitus
Analysis

The Board finds that the veteran's claim for service 
connection for tinnitus is not well grounded.  Although the 
record contains lay evidence of an injury in the form of 
acoustic trauma provided by the veteran, the evidence of 
record regarding the veteran's tinnitus does not establish 
the third requirement, that is, medical evidence of a nexus 
between the claimed inservice injury or disease and the 
current tinnitus.  Caluza, supra.  

Initially, the Board notes that the record does not contain 
medical nexus evidence linking the veteran's inservice noise 
exposure to his current diagnosis of bilateral tinnitus.  A 
review of the statement of the VA examiner in February 1998 
shows that hearing loss was probably service related.  The 
examiner's opinion does not show that tinnitus is related to 
the inservice noise exposure.  The Board notes that the 
veteran's lay testimony is not competent to establish that 
tinnitus is linked to inservice noise exposure.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Neither is 
the Board competent to supplement the record with its own 
opinions where competent medical evidence is required.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran cites The Merck Manual 2330 (16th ed. 1992) for 
the proposition that traumatic perforation of the tympanic 
membrane can cause hearing loss and tinnitus.  Following a 
review of this section, the Board notes that the tinnitus to 
which the text refers appears to be short term hearing loss 
and tinnitus.  For example, the section regarding treatment 
following perforation states "a sensorineural hearing loss or 
vertigo that persists for hours or longer following the 
injury indicates penetration of the inner ear."  This section 
refers to symptoms following perforation that persist, and in 
this case, penetration into the inner ear.  A reasonable 
construction of the entire section appear to be that hearing 
loss and tinnitus occur following perforation of the tympanic 
membrane and persists only in those cases where penetration 
of the ear damages further elements of the inner ear.

The issue of whether the veteran's tinnitus resulted from 
noise exposure, perforation of the tympanic membrane, or 
damage to the inner ear are issues of medical causation for 
which competent medical evidence is required.  

The Merck Manual also shows that a high frequency tinnitus 
usually accompanies noise-induced hearing loss.  Supra, at 
2340.  As noted in the discussion above, the Board finds that 
the articles and medical treatise evidence showing that 
tinnitus usually accompanies noise-induced hearing loss or 
that tinnitus is related to hearing problems is too general 
and speculative to link the veteran's tinnitus to inservice 
noise exposure.  See Sacks, supra.

The Board notes, however, that evidence of a nexus between an 
inservice injury and a current disability may be provided by 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Board 
finds that the last sentence of 38 C.F.R. § 3.303(b) is 
applicable to the facts in the instant case.  That sentence 
states "[w]hen the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  Id.

Here, due in part to the NPRC fire, the only available 
service medical record shows complaints of ear problems; 
thus, chronicity during service of tinnitus due to inservice 
noise exposure during basic training is not adequately 
supported in the record and continuity of symptomatology 
following discharge is required to support the claim of 
service connection claim for tinnitus.  See Savage, 10 Vet. 
App. at 498.

Competent medical evidence must relate the present condition 
to the continuity of symptomatology.  Savage, supra.  Under 
these circumstances, the Board finds that the claim is not 
well grounded because the question of whether there is a 
relationship between the current tinnitus and the continuity 
of symptomatology demonstrated involves a medical question.  
The veteran, as a lay person, is not competent to offer such 
a medical conclusion.  See Grottveit and Espiritu, supra.  

Here, continuity of symptomatology cannot be used to well 
ground the claim without competent medical evidence that 
links the asserted constant ringing symptomatology to the 
current diagnosis.  The record does not contain such medical 
evidence.  





For these reasons and bases, the Board finds that the absence 
of competent medical evidence establishing a nexus between 
the veteran's current tinnitus and his inservice noise 
exposure and the constant ringing of which he has complained 
since service in 1955 renders not well grounded his claim for 
service connection for tinnitus.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim in 
the September 1994 rating decision and February 1995 
statement of the case.  The veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would well ground his claim for service connection for 
tinnitus.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board further finds that the RO was not under a duty to 
assist the veteran in developing facts pertinent to his claim 
for service connection for tinnitus prior to the submission 
of a well grounded claim.  Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).

As the claim for entitlement to service connection for 
tinnitus is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's claim.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is granted.


The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for tinnitus, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


